Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 1 of 30 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION

Internal Medicine Nephrology,                )
Incorporated, an                             )
Indiana Corporation,                         )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )
                                             )   Case No. 2-18-cv-506
Bio-Medical Applications of Indiana, Inc.    )
d/b/a Fresenius Medical Care Terre Haute     )   COMPLAINT
South a/k/a Fresenius Medical Care Wabash    )
Valley, a Delaware Corporation,              )
                                             )
Renal Care Group Terre Haute, LLC d/b/a      )
Fresenius Medical Care Terre Haute North,    )
a Delaware limited liability company,        )
                                             )
Fresenius Medical Care Paris, LLC d/b/a      )
Fresenius Kidney Care Paris Community, a     )
Delaware limited liability company,          )
                                             )
Fresenius Medical Care of Illinois, LLC, a   )
Delaware limited liability company,          )
                                             )
National Medical Care, Inc., a Delaware      )
Corporation,                                 )
                                             )
Fresenius USA Manufacturing, Inc. d/b/a      )
Fresenius Medical Care North America,        )
a Delaware corporation,                      )
                                             )
Fresenius Medical Care Holdings, Inc.        )
d/b/a Fresenius Medical Care North           )
America, a Delaware corporation, and         )
                                             )
Michael Graves, an individual,               )
                                             )
       Defendants.                           )




DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 2 of 30 PageID #: 2



                                         COMPLAINT

       Plaintiff Internal Medicine Nephrology, Inc. files this Complaint against Fresenius Bio-

Medical Applications of Indiana, Inc. d/b/a Fresenius Medical Care Terre Haute South a/k/a

Fresenius Medical Care Wabash Valley; Renal Care Group Terre Haute, LLC d/b/a Fresenius

Medical Care Terre Haute North; Fresenius Medical Care Paris, LLC d/b/a Fresenius Kidney Care

Paris Community; Fresenius Medical Care of Illinois, LLC; National Medical Care, Inc.; Fresenius

USA Manufacturing, Inc. d/b/a Fresenius Medical Care North America; Fresenius Medical Care

Holdings, Inc. d/b/a Fresenius Medical Care North America; and Michael Graves, Regional Vice-

President of one or more of Defendant Fresenius’ entities.

                                       Nature of Action

       1.      This is an action under section 2 of the Sherman Act, 15 U.S.C. §2, and sections 1

and 2 of Chapter 2, Title 24 of the Indiana Code, I.C. 24 §§1-2, against Defendants for engaging

in unlawful attempts to monopolize or to monopolize the market for kidney dialysis in Terre Haute,

Indiana and state law claims for breach of contract, implied contract, defamation and unjust

enrichment.

                                          The Parties

       2.      Internal Medicine Nephrology, Inc. (“IMN”) is a for-profit corporation organized

and existing under the laws of the State of Indiana with its principal place of business in Terre

Haute, Indiana.

       3.      Bio-Medical Applications of Indiana, Inc. d/b/a Fresenius Medical Care Terre

Haute South a/k/a Fresenius Medical Care Wabash Valley (“BMA-IN”) is a corporation organized

and existing under the laws of the State of Delaware with its principal place of business in

Waltham, Massachusetts.



                                                1
DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 3 of 30 PageID #: 3



       4.      Renal Care Group Terre Haute, LLC d/b/a Fresenius Medical Care Terre Haute

North (“RCG”) is a limited liability company organized and existing under the laws of the State

of Delaware with its principal place of business in Waltham, Massachusetts.

       5.      Fresenius Medical Care Paris, LLC d/b/a Fresenius Kidney Care Paris Community

(“FMC-Paris”) is a limited liability company organized and existing under the laws of the State of

Delaware with its principal place of business in Waltham, Massachusetts.

       6.      Fresenius Medical Care of Illinois, LLC (“FMC-IL”) is a limited liability company

organized and existing under the laws of the State of Delaware with its principal place of business

in Waltham, Massachusetts. Upon information and belief, FMC-IL is the corporate parent of

FMC-Paris.

       7.      National Medical Care, Inc. (“NMC”) is a corporation organized and existing under

the laws of the State of Delaware with its principal place of business in Waltham, Massachusetts.

Upon information and belief, NMC is the true corporate parent of BMA-IN, RCG and FMC-IL.

       8.      Fresenius Medical Care Holdings, Inc. d/b/a Fresenius Medical Care North

America (“FMCH”) is a corporation organized and existing under the laws of the State of New

York with its principal place of business in Waltham, Massachusetts. Upon information and belief,

FMCH is the corporate parent of NMC.

       9.      Fresenius USA Manufacturing, Inc. d/b/a Fresenius Medical Care North America

(“FM-USA”) is a corporation organized and existing under the laws of the State of Delaware with

its principal place of business in Waltham, Massachusetts. Upon information and belief, FM-USA

is a corporate affiliate of FMCH.




                                                2
DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 4 of 30 PageID #: 4



       10.     Upon information and belief, Michael Graves (“Graves”) is a resident of Indiana

and at all times relevant hereto was Regional Vice President for one or more of Defendant

Fresenius’ corporate entities.

                                      Jurisdiction and Venue

       11.     This Court has jurisdiction over the subject matter of this action pursuant to Section

16 of the Clayton Act, 15 U.S.C. § 26, Section 2 of the Sherman Act, 15 U.S.C. § 2, and 28 U.S.C.

§§ 1331 and 1337. This Court has subject matter jurisdiction of the state law claims pursuant to

28 U.S.C. § 1367 in that IMN’s state law claims form part of the same case or controversy as its

federal claims under Article III of the United State Constitution.

       12.     This Court has personal jurisdiction over each Defendant because each Defendant

has numerous contacts with Indiana, including actively operating or providing services to the

owner of a dialysis business in Indiana, including entering into contracts and offers to provide

goods and services in this District. This cause of action arises from Defendants’ ongoing business

activities and conduct of commerce.

       13.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (d) in that a

substantial part of the events giving rise to the claims occurred in this District and that each

Defendant has contacts in this District.

                                       Factual Allegations

                                     Delivery of Dialysis Care

       14.     Dialysis involves the removal of certain toxins from the blood by use of a dialyzer

or dialysis machine and is common in patients with kidney disease. Absent a kidney transplant,

dialysis patients generally receive dialysis treatment for the rest of their lives. Nephrologists are

the medical specialists who treat patients with kidney disease. When a nephrologist’s patient



                                                 3
DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 5 of 30 PageID #: 5



requires dialysis services, the nephrologist refers the patient to a dialysis facility operated by a

dialysis provider.

        15.     Medicare covers dialysis treatment for all patients for whom it is medically

necessary. See generally Cong. Research Serv., Medicare Coverage of End-Stage Renal Disease

(ESRD), 9-10 (Aug. 16, 2018), available at https://fas.org/sgp/crs/misc/R45290.pdf (last accessed

Nov. 12, 2018) (discussing Medicare coverage of dialysis treatment). Therefore, Medicare’s

conditions for coverage are de facto rules for all dialysis providers, including Fresenius, that treat

Medicare dialysis patients. One Medicare requirement is that all dialysis facilities have a medical

director–one or more nephrologists who oversee the delivery and quality of care provided at the

dialysis facility. 42 C.F.R. §494.150; see also Centers for Medicare and Medicaid Services, State

Operations Manual, Appendix H, § 405.2161, available at https://www.cms.gov/Regulations-and-

Guidance/Guidance/Manuals/downloads/som107ap_h_esrd.pdf (last accessed Nov.                6, 2018).

Each dialysis facility that treats Medicare patients must have a medical director as a condition to

participation as a Medicare approved provider of dialysis services because a medical director is

often a nephrologist whose patients use the dialysis facility, the nephrologist is familiar with the

care provided at the facility.

        16.     Usually, physicians serve as the “gatekeeper” for patients, advising and educating

their patients as to what healthcare purchases they might make and when and where the patients

might make them. This includes dialysis services. Therefore, the relationship between dialysis

providers and nephrologists who serve as medical directors is symbiotic in that each patient needs

to be educated by his or her physician (who may also serve as a medical director for a facility) as

to the patient’s choice of a location to receive dialysis treatments as well as a provider to provide

the dialysis treatments under the mandatory auspices of a medical director for the dialysis facility.



                                                  4
DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 6 of 30 PageID #: 6



       17.     The propriety of the dialysis provider-medical director relationship is protected by

federal law. The “Patient Freedom of Choice” provision of the Social Security Act provides that

any Medicare patient may obtain dialysis services from any dialysis provider qualified to

participate in the Medicare program if the dialysis provider undertakes to provide the patients with

dialysis services. See 42 U.S.C. § 1395a(a). The regulatory safe harbors to the Anti-Kickback

Statute require, among other things, that the aggregate compensation paid by dialysis providers to

their medical directors not be determined in a manner that takes into account the volume or value

of any referrals or business otherwise generated between the parties for which payment may be

made in whole or in part under Medicare. See 42 C.F.R. § 1001.952(d)(5). In layman’s terms,

neither a dialysis provider nor a nephrologist can dictate which dialysis facility a patient must use

and a dialysis provider cannot financially reward a patient or a physician for a specific referral.

       18.     In the United States, two of the largest dialysis providers are Fresenius and DaVita,

Inc. and its affiliates (“DaVita”). Neuman, M.E., The largest dialysis providers in 2017: More

jump      on     integrated      care     bandwagon        (July     16,     2017),      Healio.com

https://www.healio.com/nephrology/practice-management/news/online/{d894132b-b577-435e-

8dec-401cd89d1b1e}/the-largest-dialysis-providers-in-2017-more-jump-on-integrated-care-

bandwagon.

       19.     Because dialysis is a time consuming and repetitive endeavor, especially for

outpatient dialysis, most patients who receive dialysis in the outpatient setting receive it several

times a week for 3–4 hours per visit.

       20.     Recent advancements in dialysis technology have increased the ability of dialysis

patients to perform their own dialysis treatments at home. Home dialysis is similar but not the

same process as outpatient dialysis (due to technical differences such as some home patients



                                                  5
DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 7 of 30 PageID #: 7



dialyze using peritoneal dialysis on a 24 hour basis) and requires training at a provider operated

home dialysis clinic.

        21.       By comparison, inpatient dialysis (a/k/a acute dialysis) occurs at a hospital or in-

patient facility for hospital patients who need dialysis while hospitalized. For acute dialysis, the

attending or treating nephrologist may have admitting privileges to the hospital depending on the

type of dialysis treatment. While in-patient dialysis therefore relies upon a more “captive” pool of

patients, those receiving in home dialysis must receive training at a dialysis provider facility.

Outpatient dialysis, however, is performed at a dialysis clinic. It is therefore understandable that

patients receiving outpatient dialysis prefer a dialysis clinic that is geographically convenient and

offers convenient times to schedule dialysis.

        22.       In sum, dialysis patients can receive treatments through three modalities: chronic

(outpatient), at home, or acute (inpatient at a hospital).

        23.       The time consuming and repetitive nature of kidney dialysis means that, as a

practical matter, unless patients absolutely have to, they will not drive more than 30–45 minutes

for dialysis. 1

        24.       Dialysis services provided by companies like Fresenius and DaVita do not vary in

any meaningful or significant manner and are reasonable substitutes for one another.

                                        Dialysis Care in Terre Haute

        25.       According to 2010 census data, by population Terre Haute, Indiana is the 12th

largest city in Indiana with a population of 60,785. See U.S. Census Bureau, American Fact




1
 See Exhibit B at 60 (representing that dialysis facilities more than “45 minutes away” from the
Paris Facility do not provide dialysis patients “reasonable access to dialysis services”).

                                                   6
DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 8 of 30 PageID #: 8



Finder, https://factfinder.census.gov/faces/nav/jsf/pages/community_facts.xhtml (last accessed

Nov. 6, 2018).

          26.     Historically, dialysis providers like DaVita and Fresenius have entered local

markets like Terre Haute by buying existing dialysis facilities from physician owners and the

provider will then engage the services of the physicians to serve as medical directors under long

term medical director agreements. This accomplishes the dialysis providers’ need to have a

medical director to oversee and supervise the facility while also securing medical directors for the

facility. Most often, the physicians who serve as medical directors are also the treating

nephrologists of the dialysis patients as physicians.

          27.     On or before October 2017, Fresenius was the only provider of dialysis services

within a 30–45 minute drive of Terre Haute, Indiana.

          28.     On or before October 2017, Fresenius operated 6 dialysis facilities in or around

Terre Haute, Indiana for which IMN, or one of its physicians, served as medical director

(collectively “Terre Haute Facilities”):

          a.      Terre Haute North
                  351 Maiden Lane
                  Terre Haute, IN 47804

          b.      Terre Haute Regional Hospital
                  3901 S 7th Street
                  Terre Haute, IN 47802

          c.      Union Hospital
                  1606 N 7th Street
                  Terre Haute, IN 47804

          d.      Wabash Valley
                  4001 Wabash Avenue
                  Terre Haute, IN 47803

          e.      Terre Haute South 2

2
    For ease of reference, this facility is referred to as “FKC Terre Haute South”.

                                                    7
DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 9 of 30 PageID #: 9



                  315 E Springhill Drive
                  Terre Haute, IN 47802

          f.      Vigo County 3
                  1705 E Industrial Drive
                  Terre Haute, Indiana 47802

          29.     Fresenius entered the dialysis market in and around Terre Haute through the

acquisition of existing dialysis facilities from entities owned by physicians affiliated with IMN

through a series of acquisitions starting in 2006.

          30.     The kidney dialysis services industry is competitive with high barriers to entry

which help facilitate the illegal use of monopoly power or attempts to monopolize.

          31.     There are substantial barriers that preclude, reduce or make more difficult entry into

the provision of kidney dialysis services. A new entrant would face costly expenses to start-up a

new dialysis facility, including costs associated with construction, equipment, labor, and medical

directors. The barriers to entry are such that only established and existing well-capitalized national

dialysis providers like DaVita or Fresenius, would be able to open a new dialysis facility in or

around Terre Haute or acquire existing dialysis facilities.

          32.     Because demand for kidney dialysis is inelastic (meaning there are no close,

reasonable substitutes), patients have nowhere to turn for alternative, cheaper medical services of

the same nature or quality. Since its entry to Terre Haute and the immediately surrounding area,

Fresenius has had significant market power in the provision of kidney dialysis services in that it

could control prices by controlling supply, and/or excluding competition with the effect of not

keeping historical costs in check which negatively impact reimbursement rates paid by payors,

including Medicare.




3
    For ease of reference, this facility is referred to erein as “FKC Vigo County”.

                                                     8
DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 10 of 30 PageID #: 10



        33.     Starting in or about October 2017, DaVita opened dialysis facilities in Terre Haute,

 Indiana, Brazil, Indiana, and Sullivan, Indiana (“DaVita Facilities”).

        34.     The relevant market is therefore the provision of dialysis services within a 30 – 45

 minute travel distance of Terre Haute.

                                                IMN

        35.     IMN is a medical practice that provides nephrology medical services, including

 kidney-related medical services to patients in the Terre Haute, Indiana area. IMN is operated by

 Dr. Manish Gera and Dr. Raj Jeevan, both Indiana-licensed physicians who actively practice in the

 market and specialize in the treatment of kidney disease and are experienced in the medical

 administration of dialysis facilities. Dr. Gera and Dr. Jeevan meet the requirements to serve as

 medical directors under the ESRD conditions for coverage contained in 42 C.F.R §494.150.

                                                  Fresenius

        36.     Fresenius, by itself and through its affiliates, owns and operates dialysis facilities

 in and around Terre Haute, Indiana, including dialysis facilities at issue in this matter: outpatient

 and/or home dialysis Fresenius Kidney Care dialysis facilities at 351 Maiden Lane, Terre Haute,

 Indiana 47804 (“FKC Terre Haute North”); 4001 Wabash Avenue, Terre Haute, Indiana 47803

 (“FKC Wabash Valley Home”); and hospital inpatient facilities at Union Hospital, 1606 North 7th

 Street, Terre Haute, Indiana 47804 and Terre Haute Regional Hospital, 3901 South 7th Street,

 Terre Haute, Indiana 47802 (collectively, the “Inpatient Services Programs”). FKC Terre Haute

 North, FKC Wabash Valley Home and the Inpatient Services Programs are collectively referred

 to as “Terminated Facilities”.




                                                  9
 DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 11 of 30 PageID #: 11



                                     The Medical Director Agreements

          37.   Physicians who practice with IMN were instrumental in establishing the Terre

 Haute Facilities with Fresenius.

          38.   On August 1, 2006, IMN became the medical director of the FKC Terre Haute

 North and FKC Wabash Valley Home facilities pursuant to a Medical Director Agreement between

 BMA-IN and IMN (the “2006 MDA”). The 2006 MDA was initially for a ten year term and

 contained an evergreen provision under which it would automatically renew every two years. A

 copy of the 2006 MDA, as amended, is in the possession of Defendants.

          39.   On June 1, 2009, IMN became the medical director of the Inpatient Services

 Programs pursuant to a separate Medical Director Agreement between BMA-IN and IMN (the

 “2009 MDA”). A copy of the 2009 MDA, as amended, is in the possession of Defendants.

          40.   On or around August 1, 2012, BMA-IN and IMN amended the terms of the 2006

 MDA to incorporate the 2009 MDA, such that the 2012 amendment encompassed and governed

 the medical director relationships for the Terminated Facilities, including term and renewal

 provisions. 4 A copy of the 2012 amendment, as well the other amendments to the 2006 MDA and

 2009 MDA, are in the possession of Defendants. BMA-IN and IMN also extended the term of

 IMN’s medical directorships at the four facilities through July 31, 2018. The 2006 MDA, 2009

 MDA and 2012 amendment are collectively referred to as “2006/2009 MDAs, as amended”.

          41.   IMN also currently serves as the medical director of dialysis facilities known as

 FKC Terre Haute South and FKC Vigo County pursuant to one or more separate medical director

 agreements not at issue in this lawsuit.




 4
     See 2006/2009 MDAs, as amended, pages 74-96.

                                                10
 DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 12 of 30 PageID #: 12



        42.     The 2006/2009 MDAs, as amended, mandated that IMN could not be required to

 admit patients to the Terminated Facilities, was not required to prescribe, utilize or purchase any

 items or services from the Terminated Facilities, and was not restricted from admitting individuals

 to any other dialysis facilities. In simple terms, the 2006/2009 MDAs, as amended, preserve a

 patient’s right to choose his or her dialysis provider and/or dialysis facility.

        43.     Upon expiration of the 2006/2009 MDAs, as amended, IMN and its employee

 physicians, may only render services as treating physicians (i.e. as primary care physicians for

 nephrology patients) and they are precluded from serving as medical directors for competing

 dialysis facilities within a 25 mile radius of any of the Terminated Facilities. This non-compete

 provision precludes IMN and its employee physicians from seeking to provide services as medical

 directors, a mandatory requirement for a dialysis facility, in the relevant market where Fresenius

 has significant market power and constitutes an unreasonable restraint of trade intended to preserve

 Fresenius’ market power in the relevant market.

        44.     In a letter dated May 1, 2018, Fresenius’ Regional Vice President, Defendant

 Graves, provided notice of BMA-IN’s intent not to renew the Medical Director Agreement such

 that the 2006/2009 MDAs, as amended, would expire on July 31, 2018 for the Terminated

 Facilities and Fresenius would be in contact to discuss possibly renewing the agreements. A copy

 of the letter is attached hereto as Exhibit A. Despite the indication otherwise in Exhibit A,

 Fresenius never contacted IMN and there were never any discussions of renewing the 2006/2009

 MDAs, as amended. In other words, despite misleading and untruthful statements, Fresenius made

 the decision to terminate IMN as medical director of the Terminated Facilities.




                                                   11
 DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 13 of 30 PageID #: 13



                     The Paris, Illinois Dialysis Facility & Certificate of Need Application

         45.      In or around 2006, Dr. Jeevan proposed to Fresenius that Fresenius and IMN open

 a dialysis facility at Paris Community Hospital in Paris, Illinois (approximately 45 minute driving

 distance from Terre Haute, Indiana) to be operated by Fresenius with IMN as the medical director

 (the “Paris Facility”). IMN and Fresenius held discussions about the possible Paris Facility on and

 off for several years, via emails, personal meetings and telephone calls between Defendant Graves

 and Dr. Jeevan and Dr. Gera. However, the Paris Facility did not materialize at that time.

         46.      It was not until DaVita approached Paris Community Hospital, in or around 2016,

 about opening a dialysis facility at the Paris, IL hospital that Fresenius became seriously motivated.

 Indeed, DaVita also approached and asked IMN to serve as medical director for DaVita’s proposed

 facility in Paris, Illinois. 5

         47.      Upon learning of DaVita’s proposal, Defendant Graves requested that Dr. Jeevan

 convince Paris Community Hospital’s chief executive officer not only to open a dialysis facility,

 but to choose Fresenius to operate the dialysis clinic, instead of DaVita. In exchange, Fresenius-

 through Defendant Graves-promised Dr. Jeevan that IMN would be given the medical director

 agreement for the Paris Facility. In or around 2016, Fresenius, IMN and Paris Community

 Hospital agreed to move forward with Fresenius’ and IMN’s proposal for the Paris Facility.

         48.      Prior to opening and operating a dialysis facility at Paris Community Hospital, it

 was necessary for Fresenius to obtain a permit from the Illinois Health Facilities and Services

 Review Board (the “IHFSR Board”) under Illinois’ certificate of need program (“CON”).

 Obtaining a CON permit is a rigorous process and Fresenius was required to submit specific




 5
  The Paris Facility is located outside of the 25 mile “noncompete” radius of the Terminated
 Facilities and the Terre Haute Facilities where IMN still serves as medical director. See ¶41, infra.

                                                   12
 DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 14 of 30 PageID #: 14



 information to the IHFSR Board, including data that substantiated the need for dialysis services in

 the area, a “physician referral letter” from a physician who anticipated referring to the new dialysis

 facility, examples of quality care at nearby Fresenius Clinics, cost and funding projections, and an

 economic feasibility analysis.

        49.     Beginning in February 2016, IMN dutifully assisted Fresenius, including among

 other things, gathering this data and in September 2016 providing Fresenius with a physician

 referral letter from Dr. Gera at the request of Defendant Graves which was attached to Fresenius’

 application for a CON permit to operate the Paris Facility (the “CON Application”). A copy of

 the CON Application is attached hereto as Exhibit B.

        50.     On several occasions, Fresenius-through Defendant Graves-repeated the promise

 to Dr. Gera and Dr. Jeevan that IMN would be engaged as medical director of the Paris Facility in

 exchange for IMN’s support of Fresenius, including gathering data, providing the physician

 referral letter, and otherwise assisting Fresenius in developing its plan for the Paris Facility.

        51.     On October 7, 2016, submitted the CON Application. In it, Fresenius specifically

 refers to the quality of the Terre Haute Facilities, including the Terminated Facilities, as

 “excellent,” relied upon the physician referral letter and quality data supplied by IMN, and

 identified Dr. Gera of IMN as medical director. See Exhibit B at 62, 69-72, and 82. Upon

 information and belief, naming a medical director in the CON Application is mandatory and absent

 that Defendants would not have been able to submit the completed CON Application.

        52.     The IHFSR Board approved Fresenius’ CON Application on March 14, 2017. On

 March 14, 2017, Defendant Graves sent Dr. Gera an email “to inform all of you that our project

 for the clinic in Paris IL passed unanimously as expected.” Exhibit C (emphasis added).




                                                   13
 DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 15 of 30 PageID #: 15



        53.     On April 9, 2018, Defendant Graves sent Dr. Gera and Dr. Jeevan a “final” contract,

 “ready for signature” for IMN to become the medical director of the Paris Facility (the “Paris

 MDA”). A copy of the transmittal email is attached as Exhibit D.

                   DaVita Opens the DaVita Facilities in and around Terre Haute

        54.     In or around October 2017, DaVita opened its first dialysis facilities in and around

 Terre Haute. Upon information and belief, the DaVita facility in Terre Haute is the first non-

 Fresenius-operated outpatient dialysis facility in Vigo County, Indiana since Fresenius entered the

 market in 2006.

        55.     A certain number of patients chose to switch from using Fresenius as their dialysis

 provider to using the DaVita Facilities as their dialysis provider.       IMN and its physicians

 understand that for most patients the choice to receive dialysis from DaVita Facilities, specifically

 DaVita’s Terre Haute Facility, is in most instances geographically more convenient and offered

 better scheduling availability.

        56.     Starting in early 2018 and continuing until after Fresenius terminated IMN as

 medical director for the Terminated Facilities, Fresenius’ management team led by Defendant

 Graves:

        a.      Repeatedly insisted that Dr. Gera and Dr. Jeevan should interfere with
                patient choice by not allowing their nephrology patients to transfer to the
                DaVita facilities;

        b.      Repeatedly threatened IMN and its employee physicians that “IMN needs
                Fresenius more than Fresenius needs IMN”;

        c.      Ordered Fresenius employees and staff at its facilities to tell patients that
                IMN’s physicians were “liars” in an effort to prevent patients from
                transferring to DaVita; and

        d.      Coerced Fresenius employees and staff to engage in consistent and targeted
                acts intended to coerce patients to remain at Fresenius’ Terre Haute
                Facilities or to coerce patients who had transferred to DaVita facilities to


                                                  14
 DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 16 of 30 PageID #: 16



                return to Fresenius’ Terre Haute Facilities, including specifically FKC Terre
                Haute North.

                Fallout of the Non-Renewal of the 2006/2009 MDAs, as amended

        57.     On multiple occasions starting before or around May 2018 and continuing through

 July 31, 2018, Defendant Graves intentionally misrepresented to Dr. Gera and Dr. Jeevan that

 Fresenius would enter a “global” medical director agreement to replace the 2006/2009 MDAs, as

 amended for the Terminated Facilities.

        58.     In this same period, Defendant Graves, and/or members of his management team,

 made statements to Dr. Gera and Dr. Jeevan that Fresenius terminated the 2006/2009 MDAs, as

 amended, because IMN would not interfere with patient choice and IMN had developed “too

 close” of a “relationship” with DaVita. The so-called “relationship”, however, is actually with the

 only other nephrology practice group in Terre Haute who serves as medical director of the DaVita

 Facilities. The relationship is to provide back-office support for billing and payment processing

 to the other nephrology practice and on-call and holiday coverage as well as inpatient coverage as

 is necessary. IMN disclosed this relationship to Fresenius and Defendant Graves at its outset in

 sometime in early 2017.

        59.     On or about July 31, 2018, Dr. Gera and Dr. Jeevan attended a meeting with

 Defendant Graves and other members of his management team who informed Dr. Gera and Dr.

 Jeevan that Fresenius would not be renewing the medical director agreements for the Terminated

 Facilities and that it would not enter into the Paris MDA with IMN.

        60.     On August 8, 2018, Defendant Graves sent a letter to dialysis patients of FKC Terre

 Haute North and FKC Terre Haute South informing them that FKC Terre Haute North had a new

 medical director. Upon information and belief, there is no reason to send such a letter to patients




                                                 15
 DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 17 of 30 PageID #: 17



 at FKC Terre Haute South except to discredit IMN and its physicians and harm their reputation.

 A copy of the letter is attached hereto as Exhibit E.

        61.     Upon information and belief, Fresenius sought out and entered an interim medical

 director agreement with a nephrology practice group from Indianapolis, Indiana (at least a 60

 minute drive from Terre Haute) with whom Fresenius had a preexisting relationship and a tacit

 understanding that the new medical director would not refer patients in Terre Haute to competing

 dialysis facilities. Although none of the patients at the Terminated Facilities were being treated by

 nephrologists of the Indianapolis practice group as their treating nephrologists, upon information

 and belief Fresenius began to solicit IMN patients away from IMN and to the new medical director.

        62.     Upon information and belief, Fresenius and Defendant Graves interfered with

 IMN’s physician-patient relationship by coercing patient choice and in doing so evidencing their

 resolve to financially award its new medical director of the Terminated Facilities for not referring

 patients to the DaVita Facilities, specifically the DaVita Facility in Terre Haute.

        63.     Upon information and belief, Defendant Graves and/or members of his

 management team openly told Fresenius employees, staff, and others in the general community

 that IMN had been terminated as medical director at the Terminated Facilities because:

        a.      IMN and its physicians would not interfere with a patient’s choice as to
                where to receive dialysis;

        b.      IMN and its physicians would not stop patients from transferring to
                DaVita’s dialysis clinic in Terre Haute;

        c.      IMN and its physicians refused to coerce patients who had transferred to a
                DaVita facility to transfer back to Fresenius;

        d.      IMN was terminated for “quality”;

        e.      Engaged in a course of conduct to discredit, malign and undermine IMN’s
                physician-patient relationships; and



                                                  16
 DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 18 of 30 PageID #: 18



        f.      Acknowledged making materially false statements to members of the
                general public and medical community that IMN’s physicians had been
                terminated because of poor “quality”.

        64.     Pursuant to the 2006/2009 MDAs, as amended, while such agreements were in

 effect, IMN met monthly with Fresenius, Defendant Graves and members of his management team

 to review quality metrics for each of the Terre Haute Facilities, including the Terminated Facilities.

        65.     As of October 2016, FMC-Paris and FMCH, by and through their designated

 Assistant Treasurers Bryan Mello and Maria Notar, who upon information and belief relied upon

 Defendant Graves to prepare the Paris Facility’s CON Application, certified under oath to IHFSR

 that “[Q]uality at the Fresenius clinics where many patients in the area now go is excellent”. See

 Exhibit B at 62. It is without dispute that the clinics referred to and certified as having “excellent”

 quality to the IHFSR Board are the Terre Haute Facilities, including the Terminated Facilities as

 referenced in the Physician Referral Letter IMN submitted in support of Fresenius’ CON

 Application for the Paris Facility. See Exhibit B at 69-72.

        66.     Between October 2016 and Fresenius’ termination of the 2006/2009 MDAs, as

 amended, Fresenius did not provide any formal or written notice to IMN of quality issues at the

 Terminated Facilities.

        67.     Indeed, Fresenius’ internal quality metrics for the two busiest Terre Haute

 Facilities, including one of the Terminated Facilities, show on average quality at the Terre Haute

 Facilities to be better than the Fresenius dialysis clinics operated by Defendants’ new medical

 director from Indianapolis, Indiana. A copy of the quality metrics is in Defendants’ possession.

        68.     From data available at https://www.medicare.gov/dialysisfacilitycompare/# for the

 busiest two Terre Haute Facilities, including one of the Terminated Facilities, upon information

 and belief average quality at those facilities is better than Fresenius dialysis clinics with a

 comparable number of stations operated by Defendants’ new medical director.

                                                   17
 DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 19 of 30 PageID #: 19



        69.     Upon information and belief, in late May 2018 Fresenius-through Defendant

 Graves-instructed staff at the Terre Haute Facilities, including the Terminated Facilities, to collect

 quality data as part of an ex post facto justification of the decision to terminate the 2006/2009

 MDAs, as amended. Once the quality data had been gathered ex post facto, Defendant Graves,

 and members of his management team skewed the quality data so as to present an unfavorable

 view of IMN to the hospitals associated with the Inpatient Facilities.

        70.     By August 2018, Fresenius had commenced an internal compliance investigation

 into allegations of patent coercion by Defendant Graves and his management team. However, the

 investigation came to an unceremonious conclusion after Fresenius employees and staff expressed

 fear of retaliation by Defendant Graves and/or members of his management team. At least one

 Fresenius employee described full and honest cooperation in the internal compliance investigation

 to be “career suicide.” Simply put, Fresenius employees feared retaliation by Defendant Graves

 and members of his management team if they were full and forthright in the internal investigation.

                                         COUNT I
                Monopolization and Attempted Monopolization in Violation of §2
                  of the Sherman Act (15 U.S.C. § 2) (Fresenius Defendants)

        71.     IMN repeats and reasserts all allegations contained in Paragraphs 1 through 70.

        72.     Given Fresenius’ established presence in and around Terre Haute at multiple

 locations in Terre Haute, and DaVita’s recent presence in the area, Fresenius has significant market

 power in the relevant market.

        73.     Fresenius engaged in an anticompetitive scheme and exclusionary conduct with the

 intent to monopolize or attempt to monopolize dialysis services in relevant market so as to enhance,

 maintain and increase its market power in violation of section 2 of the Sherman Act by:

        a.      Terminating IMN as medical director of the Terminated Facilities for not
                dissuading patients from transferring to DaVita;


                                                  18
 DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 20 of 30 PageID #: 20



        b.      Terminating IMN on the “pretext” of “quality” while the actual reason was
                IMN’s refusal to interfere with patient choice;

        c.      Terminating IMN due to its refusal to coerce patients who had transferred
                to a DaVita facility to transfer back to Fresenius;

        d.      Representing to IMN the 2006/2009 MDAs, as amended, were being
                terminated and reneging its promise to enter into the Paris MDA because
                IMN allows patients to choose their treatment options for kidney dialysis;
                and

        e.      Engaging a new medical director who, upon information and belief, will not
                refer dialysis patients to DaVita Facilities for the purpose of excluding
                DaVita from the relevant market and limiting and harming competition by
                ultimately denying dialysis patients in the relevant market competitive
                choices for their dialysis treatments.

        74.     Fresenius’ termination of IMN as medical director of the Terminated Facilities was

 a “pretext” with the specific intent to exclude DaVita from the relevant market, as well as any

 nephrologists who refer patients to DaVita Facilities.

        75.     IMN’s refusal to coerce patients to exclusively use Fresenius’s facilities, upon

 information and belief, caused Fresenius to seek a relationship with a medical director who would

 be complicit in Fresenius’ anticompetitive scheme and exclusionary conduct.

        76.     There is a causal connection between Fresenius’ anticompetitive scheme and harm

 to IMN. Upon information and belief, Fresenius terminated the 2006/2009 MDAs, as amended,

 began to solicit patients away from IMN to Fresenius’ new medical director, and conjured up and

 manipulated quality data ex post facto to camouflage its decision. As such, IMN’s injury is the

 direct and intentional result of Fresenius’ anticompetitive scheme to monopolize or attempt to

 monopolize the relevant market to the detriment of competition and dialysis patients in and around

 Terre Haute.

        77.     IMN has antitrust standing to assert these claims, both under Article III and under

 Associated General Contractors because IMN, as an agent and/or contractor to Fresenius, was


                                                 19
 DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 21 of 30 PageID #: 21



 terminated for refusing to participate in Fresenius’ anticompetitive, exclusionary and unlawful

 scheme. IMN is uniquely and better positioned to pursue its antitrust claims than individual

 dialysis patients who ultimately suffer antitrust injury flowing from Fresenius’ unlawful and

 improper acts intended to harm competition in the relevant market.

        78.     IMN has also suffered antitrust injury of the type the antitrust laws were intended

 to prevent.    IMN’s injury directly flows from Fresenius’ anticompetitive scheme and is

 inextricably intertwined with the injury inflicted on those receiving dialysis treatment for whom it

 provides limited competitive options and the potential negative impact on reimbursement rates

 paid by health care payors such as Medicare, as a result of historical costs remaining unchecked

 due to a lack of competition in the market.

        79.     IMN competes or poses a competitive threat to Fresenius by virtue of the

 noncompete provision of 2006/2009 MDAs, as amended, as the ability to provide dialysis services

 at a facility cannot occur without physicians who prescribe dialysis and a medical director. As

 such, the injury sought to be prevented is Fresenius’ use of its market power to affect IMN’s patient

 base so as to exclude DaVita from the relevant market and prevent IMN from serving as medical

 director for other dialysis clinics in the relevant market who do or might compete with Fresenius.

        80.     IMN’s damages can be calculated and verified, without risk of duplicate recoveries

 or complex damages apportionment. IMN is entitled to an award of treble damages and costs,

 including reasonable attorneys’ fees.

        WHEREFORE, IMN respectfully requests that the Court:

                i.      Award IMN its actual damages sustained as a result of Defendants’ illegal,
                        unlawful and improper actions, trebled as provided in 15 U.S.C. § 15

                ii.     Award IMN its costs incurred herein, prejudgment interest, and attorneys’
                        fees; and

                iii.    Award such further and/or alternative relief this Court deems proper.

                                                  20
 DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 22 of 30 PageID #: 22



                                         COUNT II
                 Monopolization and/or Attempted Monopolization in Violation
                     of Indiana Code § 24-1-2-2 (Fresenius Defendants)

        81.     IMN repeats and reasserts all allegations contained in Paragraphs 1 through 80.

        82.     The conduct alleged in this complaint also constitutes a violation of Indiana Code

 §24-1-2-2.

        83.     Given Fresenius’ established presence in and around Terre Haute at multiple

 locations in Terre Haute, and DaVita’s recent presence in the area, Fresenius has significant market

 power in the relevant market.

        84.     Fresenius engaged in an anticompetitive scheme and exclusionary conduct with the

 intent to monopolize or attempt to monopolize dialysis services in relevant market so as to enhance,

 maintain and increase its market power in violation of section 2 of the Sherman Act by:

        a.      Terminating IMN as medical director of the Terminated Facilities for not
                dissuading patients from transferring to DaVita;

        b.      Terminating IMN on the “pretext” of “quality” while the actual reason was
                IMN’s refusal to interfere with patient choice;

        c.      Terminating IMN due to its refusal to coerce patients who had transferred to a
                DaVita facility to transfer back to Fresenius;

        d.      Representing to IMN the 2006/2009 MDAs, as amended, were being
                terminated and reneging its promise to enter into the Paris MDA because
                IMN allows patients to choose their treatment options for kidney dialysis;
                and

        e.      Engaging a new medical director who, upon information and belief, will not
                refer dialysis patients to DaVita Facilities for the purpose of excluding
                DaVita from the relevant market and limiting and harming competition by
                ultimately denying dialysis patients in the relevant market competitive
                choices for their dialysis treatments.

        85.     Fresenius’ termination of IMN as medical director of the Terminated Facilities was

 a “pretext” with the specific intent to be to exclude DaVita from the relevant market, as well as

 any nephrologists who refer patients to DaVita Facilities.

                                                 21
 DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 23 of 30 PageID #: 23



        86.     IMN’s refusal to coerce patients to exclusively use Fresenius’s facilities, upon

 information and belief, caused Fresenius to seek a relationship with a medical director who would

 be complicit in Fresenius’ anticompetitive scheme and exclusionary conduct.

        87.     There is a causal connection between Fresenius’ anticompetitive scheme and harm

 to IMN. Upon information and belief, Fresenius terminated the 2006/2009 MDAs, as amended,

 began to solicit patients away from IMN to Fresenius’ new medical director, and conjured up and

 manipulated quality data ex post facto to camouflage its decision. As such, IMN’s injury is the

 direct and intentional result of Fresenius’ anticompetitive scheme to monopolize or attempt to

 monopolize the relevant market to the detriment of competition and dialysis patients in and around

 Terre Haute.

        88.     IMN has antitrust standing to assert these claims, both under Article III and under

 Associated General Contractors because IMN, as an agent and/or contractor to Fresenius, was

 terminated for refusing to participate in Fresenius’ anticompetitive, exclusionary and unlawful

 scheme. IMN is uniquely and better positioned to pursue its antitrust claims than individual

 dialysis patients who ultimately suffer antitrust injury flowing from Fresenius’ unlawful and

 improper acts intended to harm competition in the relevant market.

        89.     IMN has also suffered antitrust injury of the type the antitrust laws were intended

 to prevent.    IMN’s injury directly flows from Fresenius’ anticompetitive scheme and is

 inextricably intertwined with the injury inflicted on those receiving dialysis treatment for whom it

 provides limited competitive options and the potential negative impact on reimbursement rates

 paid by health care payors such as Medicare, as a result of historical costs remaining unchecked

 due to a lack of competition in the market.




                                                 22
 DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 24 of 30 PageID #: 24



        90.     IMN competes or poses a competitive threat to Fresenius by virtue of the

 noncompete provision of 2006/2009 MDAs, as amended, as the ability to provide dialysis services

 at a facility cannot occur without physicians who prescribe dialysis and a medical director. As

 such, the injury sought to be prevented is Fresenius’ use of its market power to affect IMN’s patient

 base so as to exclude DaVita from the relevant market and prevent IMN from serving as medical

 director for other dialysis clinics in the relevant market who do or might compete with Fresenius.

        91.     As a result of Fresenius’ violations of Indiana Code § 24-1-2-2, IMN has been

 substantially injured in its business and property.

         WHEREFORE, IMN respectfully requests that the Court:

                i.      Award IMN its actual damages sustained as a result of Defendants’
                        illegal, unlawful and improper actions, trebled as provided in
                        Indiana Code § 24 -1-2-2;

                ii.     Award IMN its costs incurred herein, prejudgment interest, and
                        attorneys’ fees; and

                iii.    Award such further and/or alternative relief this Court deems proper.

                                           COUNT III
                             Breach of Contract (Fresenius Defendants)

        92.     IMN repeats and reasserts all allegations contained in Paragraphs 1 through 91.

        93.     The 2006/2009 MDAs, as amended, were valid and enforceable contracts between

 Fresenius and IMN.

        94.     As set forth herein, Fresenius’ conduct constitutes a material breach of the

 2006/2009 MDAs, as amended. By way of example only and not by limitation, Fresenius, through

 its designated agent and representative Defendant Graves, demanded IMN and its physicians

 coerce patients to choose Fresenius as their dialysis provider in direct contravention of the terms

 of the 2006/2009 MDAs, as amended. As such, IMN was required to prescribe, utilize and

 purchase items and services from the Terminated Facilities, and was restricted from admitting

                                                  23
 DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 25 of 30 PageID #: 25



 individuals to other dialysis facilities. In simple terms, Fresenius engaged in a course of conduct

 to coerce patient choice and materially breached the 2006/2009 MDAs, as amended, which by

 their terms are intended to prevent any interference with patient choice.

        95.     IMN has complied and performed all of its obligations under the 2006/2009 MDAs,

 as amended, such that Fresenius’ material breaches occurred before any alleged or “pretextual”

 breach upon which Defendants predicate their termination of the 2006/2009 MDAs, as amended.

        96.     Fresenius’ prior and material breaches have relieved IMN of any obligation to

 perform duties subsequent to the termination, including but not limited to the noncompete

 provision of the 2006/2009 MDAs, as amended.

        97.     Fresenius’ material breaches have caused and continue to cause damages to IMN.

        WHEREFORE, IMN respectfully requests that the Court:

                i.      Award IMN its actual and exemplary damages sustained as a result
                        of Defendants’ breach of contract;

                ii.     Enter a declaratory judgment establishing IMN’s rights and
                        obligations, including a judicial determination that the noncompete
                        provision of the 2006/2009 MDAs, as amended, is null and void as
                        a result of Fresenius’ previous and material breaches of contract and
                        that IMN may enter medical directorships with other dialysis
                        providers in Terre Haute; and

                iii.    Award such further and/or alternative relief this Court deems proper.

                                          COUNT IV
                                   Defamation (All Defendants)

        98.     IMN repeats and reasserts all allegations contained in Paragraphs 1 through 97.

        99.     Defendants’ told IMN’s patients that Dr. Gera and Dr. Jeevan are “liars” and told

 third parties in the medical and general communities that Fresenius terminated the 2006/2009

 MDAs, as amended, because of IMN’s poor quality.




                                                 24
 DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 26 of 30 PageID #: 26



         100.    By way of example only and not by limitation, publishing statements that Dr. Gera

 and Dr. Jeevan are “liars” speaks to misconduct in the IMN physicians’ occupation and suggests

 that the care IMN was providing was sub-standard, which would be a violation of a physician’s

 duty of care to its patients.

         101.    There is no “opinion” privilege to such published statements, as IMN is in a position

 to know facts about the care IMN provides to its patients and the quality of care at the Terminated

 Facilities, which “creates the reasonable inference that the opinion is justified by the existence of

 unexpressed defamatory facts.” See McQueen v. Fayette Cty. Sch. Corp., 711 N.E.2d 62, 66 (Ind.

 Ct. App. 1999) (quotations and citations omitted).

         102.    Defendants made statements that tended to harm IMN and its employee

 phsysicians’ reputation by lowering them in the community’s estimation and/or deterring third

 persons from dealing or associating with them.

         103.    Defendants’ false and defamatory statements constitute an imputation of

 misconduct in IMN’s trade, profession, office or occupation in a way that were naturally and

 obviously harmful and are defamatory per se.

         104.    Defendants’ false and defamatory statements were false, only subject to a

 defamatory interpretation, and have caused and continue to cause harm to IMN and its physicians

 by lowering their professional reputation in the estimation of the medical community and/or

 general public, and/or have deterred those in medical community and the general public from

 dealing or associating with them.

         105.    IMN and its physicians have been damaged and continue to suffer damages as a

 result of the false and defamatory statements.

         WHEREFORE, IMN respectfully requests that the Court:



                                                  25
 DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 27 of 30 PageID #: 27



                  i.     Award IMN its actual and exemplary damages sustained as a result
                         of Defendants’ false and per se defamatory statements;

                  ii.    Award IMN its costs incurred herein, prejudgment interest, and
                         attorneys’ fees; and

                  iii.   Award such further and/or alternative relief this Court deems proper.

                                           COUNT V
                Implied/Quasi-Contract under Indiana Common Law (All Defendants)

        106.      IMN repeats and reasserts all allegations contained in Paragraphs 1 through 105.

        107.      Defendants offered IMN the Paris MDA in exchange for assisting and supporting

 Fresenius in the CON Application for the Paris Facility.

        108.      Even though the Paris Facility is to be located beyond the 25 “noncompete” radius

 of the Terre Haute Facilities, including the Terminated Facilities, IMN tirelessly and thoroughly

 assisted and supported Defendants in their application for the CON for the Paris Facility which

 was approved on or about March 17, 2017. Fresenius proudly reported this to IMN calling the

 Paris Facility “our project.”

        109.      Defendants’ performance was not conditioned upon IMN’s performance, quality or

 continuing status as medical director at the Terre Haute Facilities, including the Terminated

 Facilities. As such, there was a meeting of the minds and IMN completely and fully performed its

 obligations.

        110.      Defendants did not perform their obligation and in doing so, materially breached

 the agreement by not engaging IMN, or one of its physicians, as medical director under the Paris

 MDA.

        111.      Defendants’ breach has caused and will cause IMN measurable and substantial

 damages.




                                                  26
 DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 28 of 30 PageID #: 28



         112.    IMN’s damages, by way of example and without limitation, can be measured and

 include lost opportunity, lost profits and revenue for not receiving compensation under the Paris

 MDA and lost opportunity, lost profits and revenue for IMN’s nephrology practice associated with

 the Paris Facility.

         WHEREFORE, IMN respectfully requests that the Court:

                 i.     Award IMN its actual and exemplary damages sustained as a result
                        of Defendants’ breach of the implied/quasi-contract;

                 ii.    Award IMN its costs incurred herein, prejudgment interest, and
                        attorneys’ fees;

                 iii.   Award IMN damages for the lost opportunity of serving as medical
                        director to the Paris Facility; and

                 iv.    Award such further and/or alternative relief this Court deems proper.

                                         COUNT VI
                Unjust Enrichment under Indiana Common Law (All Defendants)

         113.    IMN repeats and reasserts all allegations contained in Paragraphs 1 through 112.

         114.    IMN tirelessly and thoroughly supported Fresenius and Defendant Graves in

 Fresenius’ application for a CON for the Paris Facility.

         115.    In order for Fresenius to submit a CON Application it needed to identify a medical

 director of the proposed facility.

         116.    Fresenius’ CON Application relies upon quality data from the Terre Haute

 Facilities, including the Terminated Facilities, attached a letter of Physician Reference from IMN,

 and names IMN as medical director for the new facility.

         117.    Fresenius and Defendant Graves promised and represented IMN would receive the

 Paris MDA for the Paris Facility.

         118.    On October 30, 2018, the IHFSR Board extended the CON application for the Paris

 Facility which is now to be completed on or before March 31, 2020.

                                                 27
 DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 29 of 30 PageID #: 29



           119.   Fresenius and Defendant Graves will be enriched as a result.

           120.   Allowing Defendants to reap the benefits of their wrongs would inequitable and

 unjust.

           121.   Defendants’ measureable benefit are the revenues from the Paris Facility which can

 be reasonably measured and substantiated by the financial projections in Defendants’ CON

 Application as well as their internal business models and financial projections.

           WHEREFORE, IMN respectfully requests that the Court:

                  i.      Award IMN its actual and exemplary damages sustained as a result
                          of Defendants’ unlawful acts;

                  ii.     Award IMN its costs incurred herein, prejudgment interest, and
                          attorneys’ fees; and

                  iii.    Award such further and/or alternative relief this Court deems proper.

                                             Jury Demand
           Pursuant to Fed. Rule Civ. P. 38(b), IMN demands a trial by jury on all issues so triable.

                                                        Respectfully Submitted,


                                                        _/s/ Craig M. McKee___________________
                                                        Craig M. McKee
                                                        WILKINSON, GOELLER, MODESITT,
                                                        WILKINSON & DRUMMY, LLP
                                                        333 Ohio Street
                                                        Terre Haute, IN 47807
                                                        (812) 232-4311
                                                        cmmckee@wilkinsonlaw.com

                                                        L. Pahl Zinn (Admission Pending)
                                                        DICKINSON WRIGHT PLLC
                                                        500 Woodward Avenue, Ste 4000
                                                        Detroit, MI 48226
                                                        (313) 221-3500
                                                        pzinn@dickinson-wright.com
                                                        Attorneys for Plaintiff

 Dated: November 19, 2018

                                                   28
 DETROIT 39450-1 1480943v2
Case 2:18-cv-00506-JRS-DLP Document 1 Filed 11/19/18 Page 30 of 30 PageID #: 30




                                    CERTIFICATE OF SERVICE

         I hereby certify that on November 19, 2018, I electronically filed the foregoing document

 with the Clerk of the Court using the Electronic Court Filing system which will send notification

 of such filing to all parties of record.

                                                     Craig M. McKee
                                                     WILKINSON, GOELLER, MODESITT,
                                                     WILKINSON & DRUMMY, LLP
                                                     333 Ohio Street
                                                     Terre Haute, IN 47807
                                                     (812) 232-4311
                                                     cmmckee@wilkinsonlaw.com

                                                     L. Pahl Zinn (Admission Pending)
                                                     DICKINSON WRIGHT PLLC
                                                     500 Woodward Avenue, Ste 4000
                                                     Detroit, MI 48226
                                                     (313) 221-3500
                                                     pzinn@dickinson-wright.com
                                                     Attorneys for Plaintiff




                                                29
 DETROIT 39450-1 1480943v2
